Citation Nr: 9914663	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disease 
resulting from exposure to Agent Orange.

2.  Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's custodian


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  In a November 1980 rating action the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for a psychiatric disability.  The veteran was 
duly notified of the decision and did not submit an appeal.  
In a September 1988 rating action service connection was 
denied for post-traumatic stress disorder.  The veteran 
appealed from that decision and in September 1990 the Board 
of Veterans' Appeals (Board) affirmed the denial.  In October 
1995 the veteran reopened his claim and in an August 1997 
rating action service connection was granted for 
post-traumatic stress disorder effective October 26, 1995, 
date of receipt of the reopened claim.  The veteran appealed 
for an earlier effective date for the grant of service 
connection for post-traumatic stress disorder.  The veteran 
also appealed from a January 1997 rating action denying 
entitlement to service connection for a skin condition as 
secondary to Agent Orange exposure.  The case is now before 
the Board for appellate consideration.  

The record discloses that the veteran had appealed from a 
November 1990 rating action declaring him incompetent for VA 
purposes.  That appeal was before the Board in November 1996 
when it was remanded for further action.  At an April 1997 
hearing at the regional office, that appeal was withdrawn.  
Thus, that matter is no longer in an appellate status.  

The record further discloses that in 1997 a private attorney 
submitted a number of statements in connection with the 
veteran's appeal.  However, in December 1997 his office 
contacted the regional office and advised that he had never 
represented the veteran and was not currently representing 
the veteran in connection with his appeal.  Thus, the record 
indicates that the veteran is represented by the service 
organization appearing on page 1 of this decision.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for a skin disorder as secondary to exposure to 
Agent Orange is being deferred pending further action by the 
regional office.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder has been obtained by the 
regional office.  

2.  The veteran submitted claims for service connection for a 
psychiatric condition in June and October 1980.

3.  By rating action dated in November 1980 service 
connection for a psychiatric condition was denied by the 
regional office.  The veteran was duly notified of the 
decision and did not submit an appeal.  

4.  In April 1988 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

5.  By rating action dated in September 1988 service 
connection for post-traumatic stress disorder was denied by 
the regional office.  The veteran appealed from that 
decision.  In September 1990 the Board of Veterans' Appeals 
affirmed the denial.  

6.  On October 26, 1995, the veteran submitted a reopened 
claim for service connection for post-traumatic stress 
disorder.  

7.  In an August 1997 rating action service connection was 
granted for post-traumatic stress disorder effective October 
26, 1995.

CONCLUSION OF LAW

An effective date prior to October 26, 1995, for the grant of 
service connection for post-traumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

I.  Background

The veteran's service medical records, including the report 
of his physical examination for separation from service do 
not reflect any complaints or findings regarding a 
psychiatric disability.  

The veteran's service records reflect that he served in the 
Republic of Vietnam from December 1968 to December 1969.  He 
served as a medical corpsman/medical assistant.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1975.  He referred to a back disability.

The regional office later received a report of the veteran's 
hospitalization at a VA hospital during March and April 1974.  
Diagnoses were made of schizophrenia and drug abuse.  He was 
again hospitalized at a VA hospital in October 1974 for an 
overdose of drugs.  A VA outpatient treatment record dated in 
November 1974 reflects a diagnosis of schizophrenia.  

The veteran was scheduled for a VA examination in February 
1978 but failed to report for the examination.  

The veteran was again hospitalized by the VA in February 1978 
and diagnoses were made of schizophrenia and drug abuse.  

In a May 1978 rating action service connection for a back 
disability was denied.

In June 1980 the veteran submitted a claim for service 
connection for a psychiatric disability.  

The regional office later received a report of the veteran's 
VA hospitalization from February to May 1980.  It was noted 
that he had a long history of a psychotic illness that had 
been diagnosed as having paranoid schizophrenia.  It was also 
noted that he had a long history of multiple drug abuse and 
alcohol addiction.  The veteran reported that he had been 
taking many types of drugs and drinking too much wine.  He 
reported poor sleep with anxiety.  He complained of hearing 
voices and complained of feeling as if he was back in Vietnam 
where people were being killed all around him.  Various 
findings were recorded on mental status examination.  The 
diagnoses were schizophrenia and drug dependency.  

In a November 1980 rating action service connection for a 
psychiatric condition was denied.  The veteran was duly 
notified of that decision and did not submit an appeal.  

The regional office later received a report of the veteran's 
VA hospitalization from May 1980 to June 1981 when diagnoses 
were made of schizophrenia and drug and alcohol abuse.  He 
was again hospitalized by the VA for those conditions in June 
1982.  

In April 1988 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.

The regional office thereafter received records of several 
periods of VA hospitalization of the veteran from January 
1985 to May 1988.  The diagnoses were primarily schizophrenia 
and alcohol and drug abuse.  Post-traumatic stress disorder 
was diagnosed in a May 1988 hospitalization report.

The veteran was afforded a VA psychiatric examination in July 
1988.  It was indicated that he had become involved with 
drugs and had some anti-social behavior in adolescence.  He 
had been sent to Vietnam as a medical corpsman and 
experienced virtual daily exposure to battle front wounds 
with the mission to go into the front lines and evacuate the 
casualties.  It was indicated that he had had occasions of 
hearing voices that might have been related to drug usage or 
exacerbations of a thought disorder unmasked by the substance 
abuse.

On mental status examination various findings were recorded.  
The veteran was oriented as to time, place and person.  His 
capacity to maintain attention and concentration appeared to 
be significantly impaired.  His thought processes appeared 
impulsive and tangential with evidence of blocking and 
confusion.  He had paranoia with suspiciousness and 
guardedness in his relationship to virtually all social 
groups.  His thought content was highly circumstantial.  His 
sleep was impaired and he reported recurrent dreams that 
involved seeing wounded men in the battle field.  The 
diagnoses included schizophrenia, multiple substance abuse by 
history and possible masked post-traumatic stress disorder.  

By rating action dated in September 1988 service connection 
was denied for post-traumatic stress disorder.  The veteran 
appealed from that decision and in September 1990 the Board 
of Veterans' Appeals affirmed the denial.

The veteran was also afforded a VA psychiatric examination in 
February 1994.  He reported that during service he had worked 
from a helicopter and a field hospital and still had 
nightmares and flashbacks concerning his experiences with the 
wounded, dying and dead.  It was noted that he had a long 
history of drug and alcohol abuse that began after his tour 
of duty.  He reported that after Vietnam he became depressed.  
He reported that loud noises irritated and bothered him.  It 
was noted that the psychological tests had been consistent 
with schizophrenia or paranoid schizophrenia.  Diagnoses were 
made of a psychosis and post-traumatic stress disorder.  It 
was concluded that the veteran was not competent for VA 
purposes.  

On October 26, 1995, the veteran submitted a reopened claim 
for service connection for post-traumatic stress disorder.  

The regional office thereafter received an April 1995 VA 
outpatient treatment report which reflected a diagnosis of 
post-traumatic stress disorder.  

In an April 1997 affidavit the veteran indicated that during 
his whole tour of duty he was subjected to seeing and 
treating the wounded on a daily basis.  He was also involved 
with graves registration.  He reported that while on convoy 
duty they had come under sniper fire.  He stated that after 
his return home he had suffered from nightmares, flashbacks, 
intrusive thoughts, sleeplessness and guilt that he came back 
and others didn't.  He reported that he distrusted people and 
preferred not to be around people whenever he could.  

During the course of the April 1997 hearing on appeal, the 
veteran reiterated and expanded on the stressors described in 
the April 1997 affidavit.  He indicated that he still had 
nightmares.  He reported that he would become very nervous.  

The veteran was afforded a VA psychiatric examination in May 
1997.  He again described the traumatic events he experienced 
while serving in Vietnam.  He reported that after service he 
struggled with isolation and alcohol problems.  He reported 
that after serving in Vietnam he had difficulty being around 
people and difficulty with authority figures.  He reported a 
history of drug abuse.  He indicated that he had been 
abstinent from alcohol and drug usage for about three years.  
He complained of recurrent and intrusive distressing 
recollections of Vietnam traumas.  He reported a history of 
nightmares and a history of difficulty sleeping.  He reported 
that since serving in Vietnam he had been unable to relax.  
Various findings were recorded on mental status examination.  
The diagnoses included post-traumatic stress disorder, 
schizo-affective disorder and poly substance and alcohol 
dependence with three-year sobriety.

By rating action dated in August 1997 service connection was 
established for post-traumatic stress disorder effective 
October 26, 1995.  The condition was rated 100 percent 
disabling effective from that time.  


II.  Analysis

Pertinent to this aspect of the appeal, the effective date of 
an evaluation and award of compensation based on a claim 
reopened after final disallowance or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In this case, as indicated previously, in a November 1980 
rating action the regional office denied entitlement to 
service connection for a psychiatric disability.  The veteran 
was duly notified of that decision and did not submit an 
appeal.  That decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 1991).  The veteran has 
not alleged that the decision involved clear and unmistakable 
error.  In a September 1988 rating action service connection 
was denied for post-traumatic stress disorder.  The veteran 
appealed from that decision and in September 1990 the Board 
of Veterans' Appeals affirmed the decision.  In accordance 
with 38 U.S.C.A. § 7104 (West 1991), that decision is also 
final in the absence of clear and unmistakable error which 
has not been alleged.  Thus, the veteran's claim for an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder could not precede the date 
of the September 1990 Board decision.  

The subsequent record, as was noted above, contains a report 
pertaining to the veteran's examination by VA in February 
1994 as well as an April 1995 report pertaining to VA 
outpatient treatment rendered the veteran, with the veteran 
having been assessed as having post-traumatic stress disorder 
on each occasion.  However, neither of the foregoing reports 
served to comprise an informal claim for service connection 
for post-traumatic stress disorder in accordance with the 
provisions of 38 C.F.R. § 3.157(b) (1998) inasmuch as such 
provision only pertains to a circumstance not incident to 
this aspect of the appeal, i.e., a situation in which a prior 
disallowance of compensation involved a service-connected 
condition which was not compensable in degree.  

Thereafter, the record reflects that in October 1995 the 
veteran reopened his claim for service connection for 
post-traumatic stress disorder and service connection was 
subsequently awarded for the same (in an August 1997 rating 
action), effective from October 26, 1995, date of receipt of 
the reopened claim.  Such date (i.e., October 26, 1995) is, 
pursuant to the law and regulation set forth above, the 
proper effective date for an award of service connection for 
post-traumatic stress disorder.  Accordingly, entitlement to 
an effective date earlier than October 26, 1995, for an award 
of service connection for post-traumatic stress disorder is 
not established. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An earlier effective date for the grant of service connection 
for post-traumatic stress disorder is denied.   


REMAND

With regard to the veteran's claim for service connection for 
a skin condition resulting from exposure to Agent Orange 
during service, his service medical records do not reflect 
any reference to a skin disability.  

In October 1996 the veteran submitted a claim for service 
connection for a skin condition resulting from exposure to 
Agent Orange during service.

The record indicates that the veteran was scheduled for VA 
dermatological examinations in May and June 1997 and failed 
to report for the examinations.  However, in November 1997 
the veteran related that an examination had been conducted at 
the Topeka VA Medical Center two months previously and he had 
had ongoing treatment for skin problems.

In view of the foregoing, the case is REMANDED to the 
regional office for the following action:

1.  The report pertaining to the above-
cited VA dermatological examination 
conducted in about September 1997 (as 
referred to by the veteran in his 
November 1997 statement) together with 
any extant VA outpatient reports 
reflecting treatment rendered the veteran 
in 1997 for a skin disorder should be 
obtained and associated with the claims 
file.  

2.  The veteran's claim for service 
connection for a skin disorder as 
secondary to exposure to Agent Orange in 
service should then be reviewed by the 
regional office.  If the denial is 
continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded an appropriate period of time in 
which to respond.  


When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition regarding the remaining matter on 
appeal pending completion of the requested action.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

